        Case 2:20-cv-00788-ACA Document 15 Filed 04/27/21 Page 1 of 7                      FILED
                                                                                  2021 Apr-27 AM 08:56
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


 LAURA MARIE NAIL,                         }
                                           }
       Plaintiff,                          }
                                           }
 v.                                        }   Case No.: 2:20-cv-00788-ACA
                                           }
 SOCIAL SECURITY                           }
 ADMINISTRATION,                           }
 COMMISSIONER,                             }
                                           }
       Defendant.                          }


                          MEMORANDUM OPINION

      Plaintiff Laura Marie Nail appeals the decision of the Commissioner of Social

Security denying her claims for a period of disability, disability insurance benefits,

and supplemental security income. Based on the court’s review of the administrative

record and the parties’ briefs, the court WILL REVERSE the Commissioner’s

decision.

I.    PROCEDURAL HISTORY

      In November 2016, Ms. Nail applied for a period of disability, disability

insurance benefits, and supplemental security income alleging that her disability

began on August 30, 2015. (R. at 247, 254). The Commissioner initially denied

Ms. Nail’s claims (id. at 145–54), and Ms. Nail requested a hearing before an
        Case 2:20-cv-00788-ACA Document 15 Filed 04/27/21 Page 2 of 7




Administrative Law Judge (“ALJ”) (id. at 155). The ALJ to whom Ms. Nail’s case

originally was assigned conducted an initial hearing and ordered a consultative

examination. (R. at 15, 63–83). After that examination, Ms. Nail’s case was

assigned to a different ALJ. That ALJ conducted a supplemental hearing and issued

an unfavorable decision. (R. at 12–62). The Appeals Council denied Ms. Nail’s

request for review (id. at 1), making the Commissioner’s decision final and ripe for

the court’s judicial review, 42 U.S.C. §§ 405(g), 1383(c).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”




                                          2
        Case 2:20-cv-00788-ACA Document 15 Filed 04/27/21 Page 3 of 7




Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

       Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks

omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ

does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Nail had not engaged in substantial gainful

activity since her alleged onset date of August 30, 2015. (R. at 18). The ALJ found

that Ms. Nail’s degenerative disc disease, lumbar radiculopathy, and fractures of the

                                         3
          Case 2:20-cv-00788-ACA Document 15 Filed 04/27/21 Page 4 of 7




right wrist and left clavicle were severe impairments, but that her rib fractures,

depression, and anxiety were non-severe impairments. (Id.). The ALJ also found

that Ms. Nail’s hand numbness was not a medically determinable impairment. (Id.).

The ALJ then concluded that Ms. Nail does not suffer from an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (R. at 19).

      After considering the evidence of record, the ALJ determined that Ms. Nail

has the residual functional capacity to lift 20 pounds occasionally and ten pounds

frequently; sit, stand, and walk for at least six hours in an 8-hour work day; and push

and pull as much as she can lift and carry. (Id.). The ALJ concluded that Ms. Nail

also can frequently lift overhead on both sides; frequently handle items with her right

hand; and occasionally climb ramps and stairs, stoop, kneel, crawl, and crouch. (Id.).

The ALJ found that Ms. Nail cannot climb ladders, ropes, or scaffolding, and that

she can never work at unprotected heights or with moving mechanical parts, but that

she can work in extreme heat, cold, and vibrations on a limited basis. (R. at 19).

      Based on this residual functional capacity, the ALJ found that Ms. Nail can

perform her past relevant work as a bookkeeper. (Id. at 23). Accordingly, the ALJ

determined that Ms. Nail has not been under a disability, as defined in the Social

Security Act, from her alleged onset date through the date of the decision. (Id. at

23–24).


                                          4
          Case 2:20-cv-00788-ACA Document 15 Filed 04/27/21 Page 5 of 7




IV.      DISCUSSION

         Ms. Nail argues that the court should reverse and remand the Commissioner’s

decision because the ALJ: (1) did not give proper weight to the opinions of her

treating physician or the agency’s consultative examiner and (2) did not adequately

explain why she rejected certain portions of the state agency consultant’s opinion.

(Doc. 11 at 3–13; Doc. 14 at 1–4). Because Ms. Nail’s second argument is

dispositive and requires remand, the court does not address Ms. Nail’s first

argument.

         In evaluating Ms. Nail’s residual functional capacity, the ALJ considered a

number of medical opinions, including that of state agency consultant Dr. Thomas

G. Amason. (R. at 22; see also id. at 88–95; 134–37). Dr. Amason reviewed the

evidence available in support of Ms. Nail’s claims through December 2016. (R. 88–

95; 134–37). Among other restrictions, Dr. Amason opined that Ms. Nail could only

occasionally handle objects with her right hand and arm due to somewhat decreased

range of motion, strength, and grip strength and previous surgery to repair her broken

wrist. (Id. at 94, 136). The ALJ assigned “good weight” to Dr. Amason’s opinions.

(R. at 22). The ALJ noted that “Dr. Amason did not have the benefit of personally

examining” Ms. Nail or reviewing more recent medical evidence” but found that his

“opinions are generally consistent with the evidence received at the initial level.”

(Id.).


                                          5
           Case 2:20-cv-00788-ACA Document 15 Filed 04/27/21 Page 6 of 7




      Ms. Nail argues that the ALJ committed reversible error because although the

ALJ gave “good weight” to Dr. Amason’s opinion, the ALJ did not incorporate Dr.

Amason’s occasional handling limitation into Ms. Nail’s residual functional

capacity and the ALJ did not mention or explain why she rejected this portion of Dr.

Amason’s opinion. (Doc. 11 at 11; Doc. 14 at 2–3). Ms. Nail further contends that

the error is not harmless because if she can only occasionally handle—instead of

frequently as the ALJ determined—then, as the vocational expert testified, she

cannot return to her relevant work as a bookkeeper which requires the ability to

frequently handle. (Doc. 11 at 11; see r. at 52).

      In determining a claimant’s residual functional capacity assessment, an ALJ

“must always consider and address medical source opinions.” SSR 96-8p, 1996 WL

374184, at *7. In addition, if the residual functional capacity “assessment conflicts

with an opinion from a medical source, the adjudicator must explain why the opinion

was not adopted.” Id.; see also Winschel, 631 F.3d at 1179 (“[T]he ALJ must state

with particularity the weight given to different medical opinions and the reasons

therefor.”). Here, despite giving “good weight” to Dr. Amason’s opinion, the ALJ

does not reference Dr. Amason’s occasional handling restriction or explain why the

ALJ rejected that opinion and instead determined that Ms. Nail could frequently

handle items with her right hand—a finding that conflicts with Dr. Amason’s

opinion.


                                          6
        Case 2:20-cv-00788-ACA Document 15 Filed 04/27/21 Page 7 of 7




      The Commissioner responds that other evidence in the record does not support

Dr. Amason’s occasional handling limitation. (Doc. 13 at 13–14). Even if true, the

ALJ did not compare Dr. Amason’s occasional handling limitation with any other

evidence in the record, and she offered no explanation or justification for rejecting

Dr. Amason’s opinion about Ms. Nail’s handling limitation. While it is possible that

the ALJ considered and rejected Dr. Amason’s opinion that Ms. Nail can

occasionally handle, “without clearly articulated grounds for such a rejection,” the

court “cannot determine whether the ALJ’s conclusions were rational and supported

by substantial evidence.”     Winschel, 631 F.3d at 1179; see also SSR 96-8p.

Accordingly, the court must remand.

V.    CONCLUSION

      The court WILL REVERSE the Commissioner’s decision and WILL

REMAND for further proceedings consistent with this memorandum opinion. The

court will enter a separate order consistent with this opinion.

      DONE and ORDERED this April 27, 2021.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          7
